Title: To George Washington from James Wilkinson, 1 March 1780
From: Wilkinson, James
To: Washington, George


          
            sir
            Philadelphia March 1st 1780
          
          I have the honor of your Letter of the 20th ultimo, it reached me on the 28th; your Excellencys condescension in the advice & assistance which you therein offer me excites my warmest gratitude, and I beg leave to return my sincere acknowledgements for the same.
          My reluctance to intrude on that Time which I consider too interesting & important to my Country, to be trespassed upon on common occasions, has hitherto prevented my laying before you, from time to time, my correspondence with the Board of War: You must be sensible that I have not the least, collateral, connexion with the Provision of Clothing, nor can I be considered responsible for any defect therein; prompted however by my Duty & my Love to the most meritorious part of my Countrymen, I have occasionally suggested such Ways as I conceived favourable to the Public Interest, and, such is the Temper of the Times, when I have ventured to urge the execution of a plan, which appeared to me, fraught with the most eminent advantages, I have incured reproach & the injurious suspicion of being actuated by the sordid view of self Emolument. affronting & discouraging as such treatment is I shall not, so long as I hold a Public trust, remit my assiduity to accomplish both the letter & the Spirrit of my Office.
          I take the Liberty to inclose your Excellency a Copy of a Letter to the Board of War of the 4th Jany, with a transcript from my Books of the Issues made at this Post: in the Infancy of my appointment I endeavoured to prevent the dissipation which has taken place; I remonstrated to the Honl: Board on the impropriety of their Issuing in the manner they did, & in consequence they passed a solemn decree not to interfere except in extraordinary Cases, but this resolution has been long since violated, their Orders have multiplied exceedingly & are now more minute than ever.
          
          You will perceive that the calculation comprized in my Letter answered the purpose of an Estimate, as it was calculated for the Moment & on the Number of Men then in Service—I shall now without the least delay form an Estimate of particulars, comprehending the supplies necessary not only for the ensuing campaign, but for the next Winter, agreable to your directions, and I shall accordingly call on the Board of War for the Establishment of the Year, & as soon as the Estimate is compleated & the defeciences struck, I hope I shall have it in my Power of Personally presenting your Excellency with a Copy.
          The whole stock of Summer Clothing which falls within my knowledge, is about 14,000 pair of Linnen Overalls, which I shall see forwarded to New Burgh & Morris Town in due season. I am sorry to say that many of them are of Vile Quality: In reply to your Enquiry respecting our Prospects, I must inform you, that so far from being on a confidential footing with the Board of War, I have never, until Col: Grayson entered the Office, been consulted either privately or officially on any occasion whatever, so that I neither hear, see or know any thing of the Clothing until it is delivered into my Magazine.
          I hope you will not take amiss the freedom of this Letter & that your Excellency will beleive me to be with the most perfect respect & adoration, Your Much Obliged & ready Servant
          
            J. Wilkinson
          
          
            N.B. I have recd no Answer to my Letter of the 4th Jany.
            
              J.W:
            
          
        